EXAMINER’S AMENDENT

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Elias Lambiris, on January 14, 2022.

4.	The Claims have been amended as follows:
Please cancel claim 52.
50.Currently amended).     A method for producing galacto-oligosaccharides (GOS) comprising contacting the formulation of claim 16 with lactose at conditions to produce the galacto-oligosaccharides, wherein the conditions are a pH of 5-8, a temperature of 50-80°C, and a time of 3-100 hours.

51. (Currently amended).     The method of claim 50, wherein the reducing sugar is fructose, glucose, galactose, or lactose [[,]].


53. (Currently amended).     The method of claim 50 

54.(Currently amended).     The formulation of claim 16, wherein the polypeptide has a ratio of transgalactosylating activity to beta-galactosidase activity of at least 1:1.








COMMENTS

5.	 The Restriction Requirement is withdrawn based on rejoinder of method claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance: The applicant has claimed “a formulation comprising reducing sugars and a GH2 polypeptide comprising lysine and/arginine residue which is glycated”.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.






Conclusion

7.	Claims 16, 18-21, 23-24, 26-51 and 53-54 are allowable.

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652